Title: To Alexander Hamilton from Charles Lee, 12 April 1793
From: Lee, Charles
To: Hamilton, Alexander


Alexandria [Virginia] 12th. April, 1793
Sir!
Having resigned the Office of Collector, at the District of Alexandria, my successor who I have heard is to be John Fitzgerald, will to-morrow commence his official duties. To him, I have supposed myself bound to pay the balance of public monies and of public bonds due from me at this time, and his receipt I shall transmit to the Comptroller, that he may be debited with the amount. To him also I shall deliver all the laws and instructions heretofore received from the Treasury Department, and in his hands I shall leave all the Books containing any matters of public account. Wishing to be finally discharged from all the demands of the United States against me, I shall send on my accounts ending with the last quarter, and from that to the present time, and I hope they will upon examination be found to be correct, and that I shall soon receive an acquittance.
There were some prosecutions commenced by my orders against offenders of the Revenue Laws, and the costs in some instances, will be and are payable out of the public money, but not being demanded they remain unpaid. I wish you to make some arrangements for paying whatever sums of money would have been payable on account of prosecutions before mentioned by me as Collector, if I had continued in Office.
I shall be thankful to you if you will transmit to me your directions respecting the paying and delivering to my successor, the various matters herein before mentioned, in order that I may conduct myself in a manner agreeable to you, and safe to myself.
I am Sir!   with the most respectful considerations   Your Obedt. Humble Servant
Charles Lee, Collector
